
	
		I
		112th CONGRESS
		1st Session
		H. R. 2001
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prevent the
		  payment of unemployment compensation to individuals discharged for drug or
		  alcohol use.
	
	
		1.Denial of unemployment
			 compensation to individuals discharged for drug or alcohol use
			(a)In
			 generalSubsection (a) of
			 section 3304 of the Internal Revenue Code of 1986 is amended—
				(1)by inserting
			 except as provided in paragraph (15), before compensation
			 shall not,
				(2)by redesignating
			 paragraphs (15) through (19) as paragraphs (16) through (20), respectively,
			 and
				(3)by inserting after
			 paragraph (14) the following new paragraph:
					
						(15)compensation shall not be payable to any
				individual on the basis of any services performed in connection with employment
				from which the individual was discharged for an employment-related drug or
				alcohol offense (as defined in subsection
				(g)),
						.
				(b)Employment-Related
			 drug or alcohol offenseSection 3304 of such Code is amended by
			 adding at the end the following new subsection:
				
					(g)Employment-Related
				drug or alcohol offense
						(1)In
				generalFor purposes of
				subsection (a)(15), the term employment-related drug or alcohol
				offense includes but is not limited to the following:
							(A)Being under the
				influence of, or consuming or otherwise using, alcohol or any controlled
				substance while performing services for the employer.
							(B)Possessing any
				controlled substance on the premises of the employer.
							(C)Failure to comply
				with a request by the employer to take a drug test.
							(D)Testing positive
				for illegal use of a controlled substance pursuant to a drug test requested by
				the employer.
							(2)Controlled
				substanceFor purposes of this subsection, the term
				controlled substance has the meaning given such term under
				applicable State law.
						(3)Drug
				testFor purposes of this
				subsection, the term drug test means a test designed to detect
				the illegal use of a controlled
				substance.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 compensation paid for weeks beginning after the end of the first session of the
			 State legislature which begins after the date of the enactment of this
			 Act.
			
